 


                   IN THE UNITED STATES DISTRICT COURT 
                 FOR THE WESTERN DISTRICT OF WISCONSIN 
                                         
THERESA BENNETT,          
 
                   Plaintiff,                    JUDGMENT IN A CIVIL CASE 
      v. 
                                                    Case No. 18‐cv‐300‐wmc 
NANCY A. BERRYHILL, 
Acting Commissioner of Social Security 
 
                   Defendant. 
 
 
      This action came for consideration before the court with District Judge 
William M. Conley presiding.  The issues have been considered and a decision 
has been rendered. 
 
 
      IT IS ORDERED AND ADJUDGED that judgment is entered awarding 

plaintiff Theresa Bennett attorney fees of $5,043.07 and costs of $400.00 under 

the Equal Access to Justice Act, 28 U.S.C. § 2412. 

 

 
     s/ K. Frederickson, Deputy Clerk                        10/17/2018 
      Peter Oppeneer, Clerk of Court                            Date 
 




 
